Shebwood, J.
There are two reasons why the circuit court properly refused to grant the peremptory writ to compel the probate court to grant letters cle bonis non.
. I. Mandamus will not lie to control the judgment or discretion of an inferior court; for this in effect ivould be to substitute the opinion of the superior for *158that of the inferior court. Barksdale v. Cobb, 16 Ga. 13; High on Extr. Leg. Rem., secs. 171, 176, 156.
II. Mandamus will not lie in this instance because relator has another adequate and specific remedy by appeal. The existence of such a remedy bars the exercise of jurisdiction by mandamus; for such a writ is not to usurp the functions of a writ of error or appeal, or to •correct errors which may be corrected in that way High Extr. Leg. Rem., sec. 188. And the status of the case would not be affected if the judgment of the inferior court was manifestly erroneous, if the question passed upon w;as within the jurisdictional powers of the .court adjudicating upon it. Ib., sec. 189. Of its jurisdiction there can be no doubt. And in this case the right and remedy of appeal do exist; Revised Statutes, section 292, is ample in its provisions for an appeal, and there has been a final decision of the matter by the probate judge.
The result is that the judgment should be affirmed.
All concur.